Luke, J.
The plaintiff in error was charged with the offense of gaming, and the State relied on circumstantial evidence for the *607conviction of the accused. Over objection, properly and timely made, the court permitted the State to introduce in evidence the record of the defendant’s conviction of keeping a gaming-house some time before. This evidence is too highly prejudicial to be admissible for the purpose of rebutting the following part of the defendant’s statement to the jury: “I have not played any cards for money within the last six or seven years. I used to play cards, and let me say I have always pleaded guilty and paid my fine like a man. I have never fought a case before on gambling indictment. I came up and pleaded guilty.” Bashinski v. State, 123 Ga. 508 (4), 511 (51 S. E. 499).
The assignments of error other than that dealt with above are without merit. Eor the reason given, the court erred in overruling the motion for a new trial.

Judgment reversed.


1Nade, G. J., and George, J., concur.